 In the Matter of Guy F. ATKINSON Co., A CORPORATION, AND J. A. JONESCONSTRUCTION CO., A CORPORATION, D/B/A Guy F. ATKINSON CO.AND J. A. JONES CONSTRUCTION Co.andCHESTERR. HEWES.Case No. 19-CA-28--Decided Jame 8,1950DECISION AND ORDEROn May 12, 1949, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices,' and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices, and recommended that those allegations of the complaint bedismissed.Thereafter, the Respondent filed exceptions and supplementalexceptions to the Intermediate Report; Local 370, InternationalUnion of Operating Engineers, A. F. L., filed exceptions and a briefin support of its exceptions; and Hewes, the charging party, filed abrief in support of the Intermediate Report.Thereafter, the Boardpermitted the Building and Construction Trades Department,A. F. L., and the Associated General Contractors to file briefs, asamici curiae,bearing on certain related matters, many of which arenot decided here.On the morning. of December 19, 1949, the Board at Washington,D. C., heard oral argument in which certain of the above-named par-ties and the General Counsel participated.The latter's representativeargued in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, the contentions advanced at oralargument, and the entire record in the case, and hereby adopts the'The Trial Examiner found that the Respondent had violated Section 8(1) of theoriginal Act and Section 8(a) (1) and(3) of the amended Act.Those provisions ofSection 8(1)which the Trial Examiner found the Respondent had violated are continuedin Section 8 (a) (1) of the amended Act.90 NLRB No. 27.143 144DECISIONSOF NATIONALLABOR RELATIONS BOARDfindings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications :1.We find, as did the Trial Examiner, that the operations of theRespondent affect commerce, and that he policies of the Act will beeffectuated by the exercise of our jurisdiction.Although the briefs of the Respondent and the Operating Engineerspoint to the nonassertion of jurisdiction over construction projectsunder the original Act, such abstention was an administrative choicerather than a legal necessity,2 and does not estop our present exerciseof jurisdiction.3Indeed, since 1947, under the amended Act, we haveasserted jurisdiction over substantial construction projects, includingthis very project .4And in taking jurisdiction over this project, we.said :We have previously indicated our disposition to assume juris-diction over concerns engaged in construction projects similar tothe one in the case before us.Moreover, the magnitude of theoperations leaves little doubt as to their substantial effect uponinterstate commerce.-We therefore cannot accept the contentions- addressed to the Board'sjurisdiction or its exercise thereof.2.Like the Trial Examiner, we must find that the closed-shopcontract of August 16, 1947, between the Respondent and the Oper-ating Engineers 5 is not a valid defense to the discharge of Chester R.Hewes 6 on February 19, 1948.The contract in question was entered into on August 16, 1947, fora 1-year term.As this date fell between the enactment date andthe effective date of the amended Act, we must, under Section 102,of that amended Act,7 determine its availability as a substantive de-2Ozark Dana Constructors,77NLRB 1136.aN. L. R.B. v. Baltimore Transit Company,140 F.2d 51(C. A. 4), cert.den. 321 U.S. 795.Ozark Damn Constructors,supra; Daniel Hamm Drayage Company,Inc.,84 NLRB 458;.Guy F. Atkinson Company and J. A. Jones Construction Company,84 NLRB 88;StarrettBrothers and Eken,Inc., 77NLRB 275. In another case involving this project(83 NLRB1004)the issue of jurisdiction was not raised.The Respondent's further contention,that jurisdiction should not be asserted here becausethe product of the Hanford atomic energy works is at all times the property of an instru-mentality of the Government and never enters into commerce,iswithout merit.MonsantoChemical Company,76NLRB 767.5The Operating Engineers was one of the signatory unions to this contract which includednumerous unions affiliated with the Building and Construction Trades Department,A. F. L.GThe Respondent and the Operating Engineers except to the Trial Examiner's findingthat several other employees had been discharged pursuant to this contract.The exceptionsare, well taken, as this finding is unsupported by the record.However, our rejection of thisfinding has no impact upon the issues presented herein.SSection 102, insofar as here applicable, provides:.the provisions of Section 8 (a) (3) and Section 8 (b) (2) of the NationalLabor RelationsAct asamended by this title shall not make an unfair labor practicethe performance of any obligation under a collective-bargaining agreement enteredinto prior to the date of enactment of this Act,or (in the case of an agreement for GUT F. ATKINSON CO. AND J. A. JONES CONSTRUCTION 00. 145fense under the original ActsOur decision in this case, therefore,does not turn upon, or construe, the substantive terms of the presentstatute.The proviso to Section 8 (3) of that 1935 statute states, in relevantpart :". . . nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require as a condition of employment,membership therein, if such labor organization is the representa-tive of the employees as provided in Section 9 (a), in the ap-propriate collective bargaining unit covered by such agreementwhen made."Pertinent to the issue here, therefore, is whether the contractingunion was the statutory representative of the employees in an ap-propriate unit when the agreement was made.On all the facts, Avefind, as did the Trial Examiner, that it was not.On August 16, 1947, the project, which was known to be a very ex-tensive one, was in its early stages.There were at that time 125manual employees, including 10 operating engineers. In contrast,as of December 31, 1947, the work force had grown to 5,400 manualemployees, of whom 740 were operating engineers. It is thus clear,without considering further increments thereafter 9 and without at-tempting to determine the scope of an appropriate unit, that in vir-tually all categories, including that of the operating engineers, thework force at the time the contract was signed was not at all repre-sentative of that shortly to be employed.Under these circumstances,the union could not have been, as required by the proviso to Section8 (3), the representative of the employees in an appropriate unit.It is contended, however, that these principles are not applicable,because the manner in which the contract here was executed was andis customary in the construction industry.We have previously heldthat we cannot assume the power to give effect to a custom which isa period of not more than one year) entered into on or after such date of enactment,but prior to the effective date of this title, if the performance of such obligation wouldnot have constituted an unfair labor practice under Section 8 (3) of the NationalLabor Relations Act prior to the effective date of this title, unless such agreementwas renewed or extended subsequent thereto.Daniel Hamm Drayage Company, Inc.,84 NLRB 458;Chicago Freight Car d Parts Co.,83 NLRB 1163.No issue is, or could be raised here because the August 1947 contract was executedwithout the conduct of a union-shop election under Section 9 (e) of the amended Acct.9In May 1948. a peak of 9.900 manual employees was reached, and at no time during1948 did employment drop below 8,400 manual employees.903847-51-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrary to the statute.1°In writing the proviso to Section 8 (3), andeven its counterpart in the amended Act, Congress made no exceptionbased upon custom in any industry.We must, therefore, apply theAct as written, without engrafting administrative exceptions upon it.'1Nor does the fact that this Respondent in ay well have acted in goodfaith or in the presence of what it considered a national emergencyconstitute a sufficient legal defense.As the 'T'rial Examiner found,the Congress made no exceptions for either good faith or economicexigencies which may seem to an employer to justify his violations."Equally without effective merit is the Respondent's contention that,had it not entered into the contract, it would have been subject to acharge of refusal to bargain.The very reasons for which we are hold-ing the union not to have been the representative of the employeeswould have constituted a valid defense to such a charge.We therefore find, as we necessarily have found with respect to othercontracts executed under similar circunistances,13 that the contractrelied on as a defense to the discharge of Chester R. Hewes does notfall within the protection of the proviso to Section 8 (3) of the originalAct.14The discharge pursuant to that contract was consequentlyviolative of Section 8 (a) (3) and 8 (a) (1) of the amended Act,15as the Trial Examiner found.3.We find it unnecessary, in the absence of exceptions, to pass upontheTrialExaminer's dismissal of the 8 (2) allegations of thecomplaint.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborNational Maritime Union of America,78 NLRB 971.'Cf.Colgate-Palmolive-PeetCo. v. N.L. R. B.,338 U. S. 355.The Respondent and the Operating Engineers contend that the Board is precluded fromquestionin3 the contract in view of the limitation to the Board's 1948 appropriation.Weagree with the Trial Examiner that,the rider having expired, the limitation is not hereapplicable.KinnerMotors,57 NLRB 622;cf.N. L. R. B. v. Thompson Products,1.41 F.2d 794(C. A. 9).Wetherefore find it unnecessary to pass upon the various other baseson which the Trial Examiner found this contention to be without merit.12N. L. It. B. v. Star Publishing Co., 97F. 2d 465 (C. A. 9).12Daniel Hamin Drayage Company, Inc., supra;ChicagoFreight Car & Parts Co., supra.14The complaint alleged, and the Trial Examiner found, the signing of the contract tobe an independent violation of Section 8 (1).However,as the contract was signed onAugust 16,1947, and the chargewas not filed until February 27, 1948, more than 6 monthsafter the effective date of the Act, Section 10 (b) precludes such a finding.Itasca. CottonManufacturing Company, 79NLRB 1442;Cathey Lumber Company,86 NLRB 157.Weshall,therefore,without disturbing the Trial Examiner's other 8(a) (1) findings,dismissthis allegation of the complaint.11The fact that we did not choose to exercise jurisdiction over the construction industryunder the original Act, carries no implication that had we asserted jurisdiction,we wouldnot then have reached the same conclusion on an identical set of facts.We find no merit in the contention that Hewes'application to membership in the Oper-ating Engineers was a contract by which he agreed to the discharge in advance.More- GUY F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 147Relations Board hereby orders that the Respondent, Guy F. AtkinsonCo. and J. A. Jones Construction Co., and its officers, successors, andassigns shall :1.Cease and desist from :(a) Recognizing International Union of Operating Engineers, Local370, A. F. L., or any successor thereto, as the representative of anyof its employees for the purposes of dealing with the Respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employmentunless and until saidorganization shall have been certified by the National Labor RelationsBoard;(b)Performing or giving effect to its contract of August 16, 1947,with International Union of Operating Engineers, Local 370, A. F. L.,or to any modification, extension, supplement, or renewal thereof, or toany other contract, agreement, or understanding entered into with saidorganization relating to grievances, labor disputes,wages, rates ofpay, hours of employment, or other conditions of employment,unlessand until said organization shall have been certified by the NationalLabor Relations Board; excepting, however, that in no event shallthis be construed as waiving any provisions of Sections8 and 9 of theAct, as amended;(c)Discouragingmembershipin InternationalAssociation ofMachinists or in any other labor organization of its employees or en-couraging membership in International Union of Operating Engin-eers,Local 370, A. F. L., by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regard totheir hire and tenure of employment or any term or condition of theiremployment ;(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Associationof Machinists, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.over, the Respondent did not discharge Hewes pursuant to his contract with the Oper-ating Engineers, but in accordance with the Respondent's contract with the OperatingEngineers.Nor do we believe that it was Hewes' duty to seek reinstatement after August 10, 1948,when the closed-shop contract was no longer in effect. It is the employer's duty to remedya discriminatory discharge by offering reinstatement.E. C. Brown Company,81 NLRB140. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Chester R. Hewes immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority and other rights and privileges;(b)Make whole Chester R. Hewes for any loss of pay he may havesuffered as a result of the Respondent's discrimination against him bypayment to him of a sum of money equal to the amount he normallywould have earned as wages from the date of his discharge to the -dateof the Respondent's offer of reinstatement, less his net earnings duringsaid period;(c)Post at its plant in Richland, Washington, copies of the noticeattached hereto, marked Appendix A.16Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that by executing the August 16, 1947,agreement, the Respondent violated Section 8 (1) of the Act, andthat the Respondent violated Section 8 (2) and Section 8 (a) (2) ofthe amended Act.MEMBER STYLES took no part in the consideration of the above Deci-sion and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WEWILLwithdraw and withhold all recognition from INTERNA-TIONAL UNION Or OPERATING ENGINEERS, LOCAL 3707A. F. L., asthe representative of any of our employees at our Richland,11 In the event this Order is enforced by a decree of a United States Court of Appeals, thereshall be inserted in the notice,before the words"A Decision and Order",the word, "ADecree of the United States Court of Appeals Enforcing." GUY F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 149Washington, plant, for the purposes of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until saidorganization shall have been certified by the Board as the repre-sentative of such employees.WEWILL cease performing or giving effect to our contract ofAugust 16, 1947,withINTERNATIONAL UNION OF OPERATING ENGI-NEuRs, LOCAL 370, A. F. L., covering employees at our Richland,Washington, plant, or to any modification extension, supplement,or renewal thereof, or to any other agreement, contract, or under-standing entered into with said organization relating to griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until said organizationshall have been certified by the Board, excepting, however, thatin no event shall this be construed as waiving any provisions ofSections 8 and 9 of the Act as amended.WE WILL NOT in any like or related matter interfere with, re-strain, or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist INTER-NATIONAL ASSOCIATION OF MACHINISTS, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to re-frain from any or all of such activities, except to the extent thatsuch right be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer to Chester R. Hewes immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to any seniority or other rights and privilegespreviously enjoyed; and we will make him whole for any loss ofpay suffered as a result of the discrimination against him.Guy F. ATKINSON, ANDJ.A. JONESCONSTRUCTIONCO.,Employer.By -----------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Patrick H. Walker,for the General Counsel.Mr. William C. Robbins,of Richland, Wash., for the Respondent.Mr. E. J. Eagen,of Seattle, Wash., for Hewes.Mr. L. Presley Gill,of Seattle, Wash., for the Engineers.STATEMENT OF THE CASEUpon a charge duly filed February 27, 1948, by Chester R. Hewes, hereincalledHewes, the General Counsel for the National Labor Relations Board 1by the Regional Director for the Nineteenth Region (Seattle, Washington),issued a complaint dated September 28, 1948, against Guy F. Atkinson Company,a corporation, J. A. Jones Construction Co., a corporation, doing business asGuy F. Atkinson Co. and J. A. Jones Construction Co., Richland, Washington,herein called the Respondent, alleging that the Respondent had engaged andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (2) and Section 2 (6) and (7) of the Act, prior to amend-ment, herein called the Act, and Section 8 (a) (1), (2), and (3) and Section2 (6) and (7) of the Act as amended, herein called the Amended Act. Copies,of the complaint, with charge attached and notice of hearing thereon, wereduly served upon the Respondent, Hewes, and International Union of OperatingEngineers, Local 370, AFL, party to the contract, herein called the Engineers.With respect to the unfair labor practices, the complaint alleged in substancethat: (1) On or about August 16, 1947, Respondent entered into an agreementwith the Building and Construction Trades Department of the AFL, of whichthe Engineers was a signatory union, which agreement as a condition of employ-ment at its Richland operations, required its employees, as a condition of con-tinued employment, to become and remain members of the Engineers; and thatat the date of the execution of said agreement the Engineers did not representa majority of the employees at Respondent's Richland operations within anappropriate unit, nor in any unit of Respondent's employees at such operationsthat was appropriate for collective bargaining; the agreement above referredto was executed and made effective by Respondent at a time when the Inter-national Association of Machinists, herein called IAM, had given to Respondentactual notice of its claim to represent employees in an appropriate unit com-posed of machinists; (2) on or about February 19, 1948, the Respondent dis-charged Hewes, then employed at its Richland, Washington, operations, andsince said date has failed and refused and continues to refuse to reinstate saidHewes to his former or substantially equivalent position for the reason thathe joined or assisted the IAM, or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid and protection or for thereason that he did not become a member in good standing of the Engineers; (3)since on or about November 1, 1947, Respondent has solicited its employees tobecome and remain members of the Engineers; and (4) by the acts describedabove, the Respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act and in Section 7 ofthe amended Act.On or about October 13, 1948, the Respondent filed its answer, wherein it ad-mitted certain allegations in the complaint, but denied the commission of any1The General Counsel and his representative at the hearing are referred to as the GeneralCounsel andthe National Labor Relations Board is referred to as the Board. GUY- F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 151unfair labor practices and for its affirmative defenses Respondent alleged insubstance that it would not effectuate the purposes of the N. L. R. A. as amended,for the Board to assume jurisdiction over Respondent in its said activities ; thatthe work performed by Respondent is known as building trades constructionwork, which by custom immemorial in the industry, persons and firms desiringsaid work to be done require the execution of contracts well in advance of thecommencement of the work ; that prospective contractors, in accordance withsaid custom, cannot ascertain what the cost of labor will be nor the availabilityof labor, without executing a labor contract with the Union able to supply therequisite skilledmechanics in the numbers and at the times required ; thatLetter Subcontract No. G-133, which formed the basis for the Respondents un-dertaking such work, was entered into effective as of July 25, 1947, in con-templation of the Labor Agreement of August 16, 1947, as the Engineers hadthe only available pool of workmen required for the work to be done under saidsubcontract; that the Engineers and other labor signatories to the said laboragreement operated only under so-called "closed-shop" conditions; and because ofsaid customs, and the control over all the manpower by the Engineers and othersignatory labor Unions, the Respondent was required to execute the union-securityprovisions of said agreement and to comply therewith.On or about October 1.5, 1948, the Engineers filed its answer to the complaintwherein it admitted some of the allegations therein and denied the commissionof any unfair labor practices by the Respondent.The Engineers further allegedin substance, that Hewes, upon good and sufficient consideration by contract,agreed to become and remain a member of the Engineers ; that relying upon saidcontract of Hewes, the Engineers did dispatch Hewes to the job with theRespondent ; that Hewes did not comply with any of the conditions of thecontract and was therefore removed from the job. The Engineers' answeriterates in the main the affirmative defenses set out by the Respondent.Pursuant to notice, a hearing was held at Yakima, Washington, on November4 and 5, 1948, before Peter F. Ward, the Trial Examiner duly designated by theChief Trial Examiner.The General Counsel, the Respondent, Hewes, the IAM,and the Engineers were represented by counsel.All participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues, and at the closeof the hearing, the parties were offered an opportunity to argue orally beforethe undersigned, but such opportunity was waived.The parties were advisedthat they might file briefs and/or proposed findings of fact and conclusions oflaw with the undersigned and briefs and proposed findings were filed by Hewes 2The Respondent and the Engineers filed briefs only.At the close of the hearing the undersigned reserved ruling on the Engineers'motion to strike and dismiss as is set forth in Engineers' Exhibits 2-A and 2-B;and also reserved ruling on the motion of counsel for Respondent to strike certaintestimony having to do with the "jurisdictional aspects" certain issues involvedherein ; and the General Counsel's motion to strike certain testimony relatingto matters concerning representation proceedings and union-security proceedings,and now rules that all said motions to strike be denied.Upon the entire records in the case and from his observation of the witnesses,the undersigned makes the following :2The undersigned has adopted Hewes' proposed findings, No. 1, in part, and Nos. 3 and5 in full ; and the "Proposed Order" to the extent set forth in the Recommendations,below. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGuy F. Atkinson Co. and J. A. Jones Construction Co., a joint venture sorganized for the purpose of accepting the terms of Letter Subcontract No. G-133,an agreement made July 25, 1947, with General Electric Company, as primecontractor,on behalf ofthe U. S.Atomic Energy Commission for the constructionof buildings,facilities,and other items of work in connection with HanfordEngineeringWorks Project.Respondent's principal office and place of businessis located at Richland,Washington,where in the course and conduct of itsbusiness it causes and continuously has caused materials consisting of cement,lumber, reinforcing steel,glass, paint, hardware,tools, equipment,and othersupplies of approximately$20,000,000 in value for the period from July 29, 1947,to April 6, 1948, to be purchased and delivered to it at Richland,Washington.Of such materials,approximately$2,500,000 in value has been purchased,delivered,and transported in interstate commerce from and through States ofthe United States other than the State of Washington.Approximately$9,500,000in value of such materials were produced,fabricated,and originated from pointsoutside the State of Washington and thereafter were trans-shipped to Respondentfrom points within the State of Washington.4The undersigned finds that theRespondent is engaged in commerce within the meaning of the Act and of theAmended Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 370, AFL, and Interna-tional Association of Machinists, are labor organizations within themeaning ofSection 2 (5) of the Act and of the Amended Act.III.THE UNFAIR LABOR PRACTICESA. The discriminatory discharge of Chester R. Hewes1.Events antedating the dischargePrior to July 25, 1947, the U. S. Atomic Energy Commission, herein called theCommission, entered into a contract with General Electric Company, herein calledGeneral Electric, as prime contractor, for the construction of buildings, facilities,and other items of work in connection with the Commission's Hanford Engi-neeringWorks Project,' herein called the Project, located at, and in the vicinityof Richland, Washington.3A "joint venture" Is normally created for the purposeof performing largetype Gov-ernmentcontractswhere single firms or corporations lack sufficient resources to satisfythe Governmentof theirability to undertakeand complete large construction jobs, and aregenerallydissolvedat the endof a givencontract.*These findings are based upona stipulation of the parties.Notwithstandingit joinedin such stipulation,the Engineers contends that the Respondent'soperations as abovestipulateddo not affect commerce and the Respondent contends in substance,that inas-much asits operationsconsist of building construction,the Board should notexercise orassert jurisdiction.Neither contentionhas merit.Respondent'scontention is furtherdiscussed below inconnection with its defenses.5Other than that such Project has to do withsecurity measures undertaken on behalf ofthe Governmentof the United States,the recordis silent asto the Project's functions. GUY F. ATKINSONT CO. AND J. A. JONES CONSTRUCTION CO. 153Under date of July 25, 1947, General Electr.c, as prime contractor, and theRespondent as subcontractor, pursuant to the terms of "Letter Subcontract No.G 133," ° sometimes referred to in the record as the "letter order," entered intoan agreement with the Respondent requiring the latter to proceed immediatelyin preparing to perform such construction work.While it appears that such"letter order" contained no plans or specifications, the Respondent was informedthat a part of the work had to do with residential construction to house futureemployees and the construction of a construction camp area. Such letter orderreferred to the sum of $8,000,000 as an estimate of the cost of construction.As soon as the Respondent had employed its initial nonmanual staff, it met withthe Building'I'rades Department of the American Federation of Labor at Spokane,Washington, on August 14, 15, and 16, .1947.On August 16, 1947, the Respondentas Employer and the Engineers and some 14 other affiliates of the Building andConstruction Trades Department of the American Federation of Labor, as theUnion executed a closed-shop agreement, effective as of August 1., 1947, and toremain ineffect until August 1, 1948, and from year to yearunlessterminatedin the manner therein provided.The contract provided,inter alit:Art. III. Sec. 1. THIS AGREEMENT shall coverall employees who aremembers of the signatory unions who are performing work within therecognized jurisdiction of such unions as the same is defined by the BuildingTrades Department of American Federation of Labor, for which employeesthe UNION is recognized as the sole and exclusive bargaining agent.Art. IV. Sec. 2. It is understood and agreed that the EMPLOYER shallretain in employment only members in good standing of UNION OR THOSEWHO have signified their intention of becoming members through the regu-larly established procedure of the UNION.Sec. 3.While the UNION assumes all responsibility for the continuedmembership of its members and the collection of membership dues, it reservesthe right to discipline its members and/or those employees who have filedapplications to become members; and the EMPLOYER agrees to, uponwritten notice from the UNION, release from employment any employeeswho fail to maintain membership in good standing and/or any employee whodefaults in his obligations to the UNION. It is understood that the removalof and replacement of such employees shall not interfere with the operationsof the job.It is undisputed that at the date of the execution of the collective bargainingcontract on August 16, 1947, the Engineers did not represent a majority of em-ployees of the Respondent in any unit, appropriate or otherwise.'On or about August 2S, 1947, the Respondent caused a copy of the August 16,1947, contract to be posted on its bulletin board at the entrance to its Flead-9This is a form used by governmental agencies in emergencies in order that contractorsor subcontractors may make preliminary preparations for the procurement of manpowerand materials and usually antedates receipt of plans, specifications, or blueprints.SuchLetter in its nature is a "stop-gap" agreement which is to be followed by a normal agreementat the earliest possible (late.TIn its position in this connection, the Respondent makes no claim that the Engineersrepresented any employees on August 16, 1947, but contends that the contract was validand binding on all signatory parties for reasons which are discussed in detail below. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarters and Administration Building, where such copy of the contract remainedposted until on or about January 1, 1948.8During the latter part of October 1947, Chester R. Hewes, complainant herein,went to the Respondent's personnel office and applied for a job as a machinistand asked if he could go to work and work on his Machinist "card."He wasinformed that it was "a closed job . . . a closed shop," and was referred tothe Operating Engineers at Pasco (Washington).Hewes went to Pasco andcontacted Ray Clarke, business representative for the Engineers, and askedClarke if "they" needed any machinists.Clarke took Hewes into the office andasked him if he were a Machinist, whereupon Hewes presented his Machinistdues book for Clarke's information.Clarke then stated that Hewes would haveto turn in his Machinist book and join the Engineers to go on the job.Hewesrefused to turn in his book and was told by Clarke that he would be givencredit for $60 on his clues amounting to $100 if he turned in his IAM bookand would then have to pay but $40 of the remaining amount of dues whichwould entitle him to membership in the Engineers.Hewes refused to turn in his book and left Clarke's office.He later returnedto Clarke's office and a further discussion was had in connection with hisMachinist dues book which he again refused to turn over to Clarke.Hewesthen asked if he could not be permitted to work as a machinist on a "permit,"to this Clarke replied, "I will go you one better.You keep your book and wewill charge $40 and you go to work."Thereafter Clarke issued Hewes an Intro-duction Card assigning him to work with the Respondent as a "Machinist(Precision)."Hewes went to work on or about November 4, 1947, and was assigned to workin a machine shop in the locale referred to as "3000 Area."The record disclosesthat during his employment he was continuously employed performing work ordi-narily performed by Machinists, as distinguished from the work performed byOperating Engineers.2.The dischargeUnder date of February 16, 1948, the Engineers wrote Respondent's laborrelations manager as follows :FEBRUARY 16, 1948.Mr. D. RUSSELL Goc11NOUR,Labor Relations Manager,Guy F. Atkinson Co. and J. A. Jones Construction Co.,Richland, Washington.DEAR MR. GoclNOUR: I am requesting the removal of Chester R. Hewes,machine tool operator, from the Hanford Project. This man is one ofthe ring leaders who is trying to sabotage the efforts of the, OperatingEngineers to supply competent men for your job. This man has absolutelyfailed in his financial obligation to this Local Union.8 Such posting was caused to be made in an attempt to comply with the provisions of the"rider" made a part of the National Labor Relations Board Appropriations Act, 1948.Theeffect of such posting is discussed and considered below in connection with the contentions ofthe Respondent and the Engineers to the effect that the contract could not be questionedas to its validity, since it had been posted more than 3 months before the charge wasfiled herein.9On the original of such introduction card, introduced in evidence, the word "Machinist"had been obliterated.On the duplicate of such card the word "Machinist" still remained.Hewes credibly testified, and the undersigned finds that when the card was turned in tothe Respondent,the word"Machinist"was on it. GUY F. ATKINSON CO. AND J. A. JONE'S CONSTRUCTION CO. 155The following is a list of other machine tool men who have also failedtomeet their obligation and I am requesting that these men be notifiedat once to pay their obligation to this office not later than this comingThursday evening, February 19th.Also at thesame time, Iwant them tobe notified that if they do not meet their obligation,Iwill demand theirremoval from the project.Claire AbbottLeRoy A. DyerArchie T. RolloJohn D. BeachMartin R. GriffinRalph E. RuggBen BishopCharles L. HallSteve F. SusickMyron A. BrewerPhillip R. HelwigLyle E. TriplettO. E. BurnsHerbert M. KinseyGordon E. WeedRobert W. DavisWalter A. MackayGage M. WestThis is quite a formidable list; however, my steward reports that he isof the opinion that once these people are notified, they will likely meettheir obligations and remain in good standing.Thanking you for your cooperation and with kind personal regards,I am,Very truly yours,(S)Ray Clarke,(T)RAY CLARKE,Local 370, Pasco Branch Officer.The letter above referred to was called to the attention of James J. Molthanemployed under the title of Manager of the Contract and Claims Section ofRespondent and who also acted as administrative assistant to the generalmanager. In this connection Molthan testified in part :The letter called for us to go and contact various individuals allegedlymembers of the Operating Engineers, with a view of telling them that ifthey didn't pay their dues, we were going to discharge them.We wereunder no contractual obligation to do that on behalf of the various Unionswith whom we were dealing at that time.The above-quoted letter was then withdrawn by the Engineers and a secondletter applicable to Hewes only was sent to the Respondent's labor relationsmanager.The letter reads :FEBRUARY 16,1948.MR. D. RUSSELL GCCHNouR,LaborRelationsManager,Guy F. Atkinson Co. and J. A. Jones Construction Co.,Richland, Washington.DEAR MR. GoonNOUR:I am requestingthe removal of Chester R. Hewes,machine tool operator, from the Hanford Project.This man has absolutelyfailed inhis financialobligation to this Local Union.Thankingyou for your cooperation and with kindpersonal regards, I amVery truly yours,(S)RAY CLARKE,Representative Local 370,Pasco, Branch Ofce.'o11The record discloses that other individuals named in the first lettersent under date ofFebruary 16 were named separately in letterssimilar tothe one sentin connection withHewes : andlike Hewes all were discharged at the request ofthe Engineers. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the receipt of the foregoing letter Molthan made an investigation andfound that Hewes had applied for membership in Local 370 (Engineers) ; there-after had defaulted in his financial obligations; and Molthan testified that heconcluded that under the Respondent's contract with the Engineers the Re-spondent was required to and did discharge Hewes from the payroll.On February 18, 1948, Respondent's timekeeper handed Hewes a "lay-off card" ;while the card handed to Hewes did not state the reason for the layoff, aphotostatic copy of the original of such card in evidence states the reason as"Union request."The layoff card contained the following question, "Do you want this workmanback again?", after which appeared the word, "Yes" followed by a blank lineand under the word yes appeared the word "No" followed by a blank line.Neither alternative was checked.Issues; contentions; conclusionsThe Respondent bases its defense, in substance, on the following points:(1)That the contract of August 16, 1947, is a typical Building Trades Con-struction contract of the type over which the Board has not historically assertedor exercised general jurisdiction ; and under the circumstances disclosed by therecord herein, the Board should decline to exercise its jurisdiction; (2) that theinstant proceedings are barred by the "rider" contained in the National LaborRelations Board Appropriation Act, 1948;" (3) that pursuant to the terms ofthe August 16, 1947, contract the Respondent was required to discharge workmenwho failed to meet their obligations to Unions signatory to the contract ; (4)that inasmuch as the Hanford Works Project was of such vital importance tothe national security it was a matter of great urgency that the work be com-menced at the earliest possible moment ; that at the direction of the AtomicEnergy Commission, given on behalf of the Government of the United States, theRespondent undertook the performance of the construction work required bythe Project; that in so doing the Respondent found it necessary to solicit manualpersonnel from the Building and Construction Trades Department of the Ameri-can Federation of Labor, as the source of the only available labor pool sufficientto fill the job requirements; that in order to receive the cooperation of theAmerican Federation of Labor Building Trades Union, it was absolutely neces-sary to give such unions the exclusive right to select all such employees; andthat in view of all of the foregoing facts the complaint should be dismissed; and(5) that should the foregoing grounds, either jointly or severally, be insufficientto constitute a defense, the Respondent relies upon the representations of itsprime contractor, General Electric Company and the U. S. Atomic Energy Com-mission, that the requirement for immediate performance of the work was urgentand vital and affected with extreme national importance ; and since the Re-spondent has discharged its obligations to the satisfaction of its prime contractor,and if it has thereby violated any of the provisions of the Act or the Act asamended, the good faith of the Respondent constitutes a defense.As topoint (1),while the Respondent does not affirmatively contend that theBoard lacks jurisdiction over Building Trades Construction, it implies that theBoard has not heretofore asserted such jurisdiction and should, in effect, feelitself estopped to do so in the instant matter.Board decisions have held thatthe Board has such jurisdiction and has exercised it. In reBrown & Root, Inc.,11Public Law 165, 80th Cong.,Chap. 210, 1st Sess. GUY F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 157et al,12wherein a group of corporations and firms doing business as a joint ventureunder the name of Ozark Dam Constructors, who had engaged to build a damand presumably other facilities as a part of a flood control and electrical powerdevelopment project of the War Department, contended that the joint venturewas not engaged in commerce within the meaning of the Act, and based its con-tention on the fact that the Board had in the past refused to exercise jurisdictionin construction cases.In this connection the Board said:...Aside from the fact that construction of a dam for purposes of floodcontrol and generation of electric power has a greater impact upon com-merce than construction of buildings, we have repeatedly stated that ourjurisdiction extends over construction projects if their interruption wouldaffect interstate commerce, and that our abstention from exercising ourjurisdiction in construction cases was a matter of administrative choiceand not legal necessity.In this case the Board further stated in part:Inasmuch as stoppage of work on the Bull Shoals Dam would affect shipmentsof several million dollars' worth of materials into the State of Arkansasfrom other States, and would delay the production of electricity which willprobably be sold in interstate commerce we find, contrary to thecontentionsof the Employer, that it is engaged in commerce within the meaning of theNational Labor Relations Act, and that the purposes of the Actwill best beserved if we assume jurisdiction in the case. [Citing cases.]As found in Section I above the Respondentis engaged in interstate commercewithin the meaning of the Act, The Board has and should assume jurisdictionherein.Point (1) is without merit.As to point(2),13 the "rider" in question reads in part as follows:No part of the funds appropriated in this title shall be used in any way inconnection with a complaint case arising over an agreement, ...betweenan employer and a labor organization which, represents a majority of hisemployees in their appropriate bargaining unit,which has been in existencefor 3 months or longer without complaint being filed by an employee oremployees of such plant: Provided, That, hereafter, notice of such agree-ment . . . shall have been posted in the plant affected for such period of 3months, said notice containing information as to the location at an accessibleplace of such agreement where said agreement shall be opened for inspectionby any interested persons : . . .Itwill be noted that the "rider" (a) presupposes an agreement between anemployer anda labor organization which represents a majority of his employeesin their appropriate bargaining unit,-and(b)that"noticeof such agree-ment . ..shall have beenpostedin the plant affected . . . saidnoticecontain-ing information as to the location at an accessible place of such agreement wheresaidagreement shall be opened for inspection byinterested persons . . ." [Em-phasis supplied.]From the foregoing it would appear necessary to determine first, whether theEngineers represented a majority of the Respondent's employeesin an appro-1177 NLRB 1136.13The Engineers also contendsthat such "rider" is abar to theinstant proceedings. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate unit as of the date of the execution of the contract on August 16, 1947,"and second, if it did so represent such majority whether notice of such agree-ment was properly and timely posted.As to the first point for determination it is clear that on August 16, 1947, whenthe contract was executed, neither the Engineers nor other signatory Unionsrepresented any of the Respondent's employees in an appropriate unit.In this connection, Molthan, with reference to the negotiation and signing ofthe August 16, 1947, contract, testified in part:We did not ask for any of the Unions that signed this agreement to makea showing that they, in fact, represented persons employed by Atkinson andJones because actually we had no employees. It is customary in the con-struction industry to get your working agreements settled, your wage ratessettled through the area agreement, if possible, or set up a special job agree-ment, as we were required to do at Hanford, and then rely upon the unionssignatory to man the job .. .Assumingarguendothat the facts found next above are insufficient to supporta finding that the limitation "rider" of the Board's Appropriations Act of 1948 isnot a bar to the proceedings herein, was a sufficient notice of such agreementproperly and timely posted?The only evidence in the record pertaining to posting is the affidavit of Respond-ent's "Controller" that he caused a mimeographed copy of the August 16, 1947,agreement to be placed upon the bulletin board on or about August 28, 1947 (orsome 12 days after the execution of the contract), and that it was his "recollec-tion" that said agreement 18 remain posted on such bulletin board until on orabout January 1, 1948.The "rider" providesinter aliathat such notice shall have been posted in theplant affected for said period of 3 months and shall contain "information" as tothe"location"at an"accessible place"where the agreement shall be"open forinspection by anyinterestedperson."[Emphasis supplied.]Did the posting ofthe mimeographed copy above described comply with the requirements of the"rider" with reference to "notice"? It is clear that no "Notice," as such, wasposted.Assuming that the posting of a copy of the contract amounts to a con-structive "posting," did such posting of a copy of the contract on a bulletin boardconstitute the giving of information of an "accessible place" where the agreementwas "open for inspection by any interested person"? The record contains no de-scription or dimensions of the bulletin board ; does not disclose whether the con-tract was attached to the bulletin board in a manner making it possible for aninterested person to inspect it page by page while it was attached to the board ; orwhether it was necessary to detach it in order to inspect it. On the basis of theforegoing and the record it is the opinion of the undersigned that the mere "post-ing" of a copy of the agreement on the bulletin hoard does not constitute the post-ing of "notice" as is required by the Appropriations Act of 1948.1814The limitation on the use of Board's funds for the fiscal year ending June 30, 1947, didnot contain the qualifications that the labor organizations be one "which represents amajority of his[employer's] employees in their appropriate unit" and thus indicates thatCongress,by use of such language in the "rider"to the Appropriations Act of 1948,intendedto protect only contracts wherein the labor organizations actually represented a majorityof an Employer'semployees in an appropriate unit at the date of the execution of acollective bargaining agreement.15A photostatic copy of the contract in evidence discloses that it was typewritten ; con-sisted of seven pages,and was headed"AGREEMENT"with the sections typed in singlespaced lines.18 See in reHall Freight Lines, Inc.,65 NLRB 397. GUY F. ATKINSON CO. AND J. A. JONESCONSTRUCTION CO. 159In any event it is clear that the agreement, when executed, was not one between,in employer and a labor organization which represents [represented] a majorityof his employees in their appropriate unit," as required by the "rider"in ques-tion,Said "rider" is not a bar to the instant proceedings. It is so found."Point (2) is without merit.As to point(3), the Respondent contends that it was compelled to dischargeHewes pursuant to the terms of the August 16, 1947, contract. The record dis-closes without dispute that at the time of the execution of the contract on August16, 1947, the Engineers did not represent any employees of the Respondent in anappropriate unit.The proviso of Section 8 (3) of the Act prior to amendment,insofar as is material herein, reads as follows :Provided, That nothing in this act . . . shall preclude an employer frommaking an agreement with a labor organization (not established, maintained,or assisted by any action defined in this act as an unfair labor practice) torequire as a condition of employment membership therein,if such labororganization is the representative of the employees as providedin section 9(a), in the appropriate collective bargaining unit coveredby such agreementwhen m-ade.'a[Emphasis supplied.]The Board has long held that an illegal closed-shop contract cannot operateas a defense to discharges made pursuant to the terms of such contract. In theLennox Shoe Company, Inc.,case '° the Board, after quoting the provisoto Section8 (3) of the Act, stated :Under this provision and in view of our findings under III, A, above, thecontract here in question is clearly invalid.The B. & S. W. U. was not, onthe date on which the contact was signed, the free choice of a majority of therespondent's employees and was a labor organization which had been assistedby unfair labor practices.The B. & S. W. U. therefore is within the provisoto Section 8 (3) of the Act quoted above, and the June 9, 1937 contract be-tween it and the respondent is void and of no effect. Of course, this doesnot mean that the B. & S. W. U. may not hereafter negotiate a new contractwith the respondent should it subsequently be certified by the Board asexclusive ,representative of the respondent's employees.Since the contract is void and of no effect, it cannot operate asa defenseto the discharges of Hill and Coffin.Citation of further decisions is deemed unnecessary.Point (3) is without merit.As to point (I,),the record does indicate that the Hanford Works Project wasof vital importance to the national security ; that at the direction of the AtomicEnergy Commission, and its prime contractor, General Electric Company, the17These findings concerning the "rider" to Board's Appropriations Act of 1948, have beenmade on the theory that the "rider" is still in force and effect insofar as the instant caseis concerned ; however, the Appropriations Act of 1.948 expired on June 30, 1948, and priorto the issuance of the complaint herein.The National Labor Relations Board Appropria-tions Act, 1949, did not reenact the "rider" with which we are here concerned.Undersimilar conditions the Board has held that it is not barred from. proceeding to hear casesfollowing expiration of an Appropriations Act. SeeKinner Motors, Inc., 57NLRB 622.18The Proviso under Section 8 (a) (3) of the Amended Act is to the same effect insofaras it requires the labor organization to be the representative of the employees is providedin Section 9 (a) in the appropriate collective bargaining unit covered by such agreementwhen made.[Emphasis supplied.]10 4 NLRB 272. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent promptly undertook the performance of the construction work re-quired ; and that the Respondent believed that it was necessary and advisablethat it solicit manual personnel from the Building and Construction TradesDepartment of the American Federation of Labor as the source of the onlyavailable labor pool sufficient to fill the job requirements; and it is also clearthat the Respondent believed that it was necessary to make a closed-shop contractwith the American Federation of Labor Building Trades Unions in order toexpedite the work.The Respondent contended in substance and effect, that unless it entered intoa closed-shop contract with the signatory Unions to the August 16, 1947, contract,itwould have been necessary to spend large sums of money in the procurementof manpower.The Board and the courts have long and consistently held thateconomic exigency does not excuse violation of the Act.As found in theStarPublishingcase," the Court of Appeals for the Ninth Circuit stated :The Act prohibits unfair labor practices in all cases. It permits ncimmunity because an employer may think that the exigencies of the momentrequire infraction of the statute. In fact, nothing in the statute permitsor justifies its violation by employers.'Point (4) is without merit.As to point(5), from the record the undersigned is convinced that the Re-spondent relied upon the representations of its prime contractor, General ElectricCompany and the Atomic Energy Commission, that it was necessary that theconstruction work required by the Hanford Engineering Works Project wasurgent and vital and effected with extreme national importance ; and that theRespondent has discharged its obligations to the satisfaction of its prime con-tractor ; and while the record clearly indicates that the Respondent acted ingood faith, such fact does not constitute a defense to the unfair labor practicesherein found.Point (5) is without merit.Engineers' contentionsIn addition to joining generally in the contentions of the Respondent,counselfor the Engineers contends in substance(1) that the complaint should bedismissed for lack of service on Local 370 of a copy of the charges;and (2)that since Hewes had in effect waived his rights to any remedy under the Actor the AmendedAct byagreeing to the discharge in a legal contract with theEngineers.As to Engineers'contention(1) the record discloses that the charge hereinwas filed February 27, 1948;and was served on the Respondent by registeredmail on March 4, 1948. Since the Engineers was not"the person against whomsuch charge is made," or named a respondent in the instant proceedings, theprovisions of Section 10 (b) of the Act does not require that the Engineersbe served with a copy of the charge at any particular time or at all.As to Engineers'contention(2), the record discloses that on October 27,1947,Hewes signed an application for membership card in the Engineerswhereby he agreed to join the Engineers;pay initiation fees and dues; anddesignate the Engineers as his exclusive bargaining agency.The Engineerscontends,in effect, that Hewea' application for membership became a contract20 97 F. 2d 465, 47-5 (C. A. 9).21See alsoMcQuay-NorrisManufacturingCompany v. N. L. R. B.,116 F. 2d 748, 752. GUY F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 161based upon a valid consideration, in which he waived any right to instituteproceedings in any court of law or equity against the Engineers; and sincehe had failed to pay his initiation fee in the Engineers he was properly dis-chargedby the Respondent at the request of the Engineers.Inasmuch as Hewes, in order to be employed by the Respondent, was com-pelled to make application in the Engineers as the result of an illegal contractexecuted between the Respondent, the Engineers, and other unions the Engineers'contention is wholly without merit and is so found.ConclusionsFrom the foregoing and the record it appears and the undersigned finds thatthe Respondent discharged Chester R. Hewes on February 19, 1948, upon thedemand of the Engineers pursuant to the terms of an invalid contract andthereby discriminated in regard to his hire and tenure of employment therebydiscouraging membership in the IAM and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act and Section 7 of the Amended Act, in violation of Section 8 (1) of theAct and Section 8 (a) (1) and (3) of the Amended Act.B. Interference, restraint, and coercion; the alleged violation of Section 8 (2)of the Act and, Section 8 (a)(2) ofthe Amended ActThe complaint, in substance, alleges that in violation of Section 8 (2) of theAct, reenacted as Section 8 (a) (2) in the Amended Act, the Respondent (1)entered into the closed-shop agreement above described which required itsemployees to become and remain members of the Engineers ; (2) that at thetime of the execution of said contract the Engineers did not represent a majorityof the Respondent's employees at its Richland operations in an appropriateunit or in any unit that was appropriate for collective bargaining; (3) thatsaid contract was executed and made effective by Respondent at a time whenthe JAM had given to Respondent actual notice of its claim to representemployees in an appropriate unit composed of employees who customarilyand regularly performed work of Machinists; (4) that notwithstanding thatduring the time Hewes was employed by the Respondent he performed workregularly performed by Machinists and not type of work performed by Engineersor coming within the terms of such contract, Hewes was, pursuant to demandof the Engineers made on February 16, 1948, discharged on or about February19, 1948; and (5) that since on or about November 1, 1947, Respondent hassolicited its employees to become and remain members of the Engineers. Theundersigned has found in Section III A, above, that the Respondent enteredinto a closed-shop contract with the Engineers, at a time when the Engineersdid not represent any of Respondent's employees in any unit; that such contractrequired the employees to become and remain members of the Engineers; andthat it discharged Hewes (and other employees not party to these proceedings)because he had failed to "remain in good standing" with the Engineers.With reference to allegation that when the Respondent executed the closed-shop contract with the Engineers, the IADI had given the Respondent "actualnotice of itsclaim"as representative of employees in an appropriate unit ofMachinists, the record discloses that under date of August 11, 1947, James A.Duncan as representative of IAM wrote Ray H. Northcutt, vice president ofGuy F. Atkinson Company, inquiring as to what the policy of the latter company903847-51-12 162DECISIONS OF NATIONALLABOR RELATIONS BOARDwas to be in connection with the hiringof employeesin the Machinists' categoryon the "Richland" and another project.Under date of September 15, 1947,Northcutt wrote Duncanexplainingthat the contract of August 16, 1947, hadbeen negotiated with AFL Building Trades Unions, and statedinter aliathat itwas his understanding "that unionsnot so affiliated might execute separateagreementsfor this(Hanford) Project."Subsequently the Respondent requested IAM to submit copy of its "ScheduleA," which was delivered along with a copy of "Machinists' Standard Agreement."Insofar as the record discloses, the IAM contended that it represented the Ma-chinists in the Buildings Trade; asked to be considered; and made noclaim asrepresentative of any of the Respondent's employees.''With reference to theallegation that Respondent "solicited" its employees to become and remain mem-bers of the Engineers, the record contains no evidence of "soliciting."The rec-ord does disclose, however, that when Hewes asked for employment as a"Machinists," he was told that it was "a closed job . . . a closed shop," and thathe would have to see the Engineers. This he did and subsequently he (alongwith other employees) was discharged at the instigation of the Engineers .2'It has been found above that at the date of the execution of the August 1.6,1947, contract, the Engineers did not represent a majority of the employees of theRespondent in an appropriate unit; that following the execution of such contractas aforesaid, the Respondent required employees to become and remain membersof the Engineers ; and on or about February 18, 1948, the Respondent, at therequest of the Engineers, discharged Chester R. Hewes and some 18 other em-ployees (not parties to these proceedings) for nonpayment of dues to theEngineers.From the above and the record the undersigned is of the opinion that theRespondent's conduct herein falls short of domination or support within themeaning ofSection 8 (2) of the Act and Section S (a) (2) of the Amended Actand that the Respondent did not dominate the Engineers or otherwise engage inconduct violative of that portion of the Act or the Amended Act." The under-signed finds, however, that, by the signing of the closed-shop contract as afore-said ; by requiring its employees to become and remain members of the Engineers,thereby enhancing the prestige of the Engineers; and by the discharge of Hewesand other employees on February 18, 1945, thereby enforcing its illegal recogni-tion of the Engineers, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct and Section 7 of the Amended Act, and thereby violated Section 8 (1) ofthe Act and Section 8 (a) (1) of the Amended Act.22 Counsel for Respondent,in his brief states :Inasmuch as the International Association of Machinists was not an affiliate ofAmerican Federation of Labor the cooperation of the American Federation of LaborBuilding Trades Department would not have been available if respondent had usedInternational Association of Machinists on the job.23 In its first request, made on February 16, 1947, that Hewes etat.be discharged, theEngineers, referring to Hewes, stated : "This man is one of the ringleaders who is tryingto sabotage the efforts of the Operating Engineers to supply competent men for your job."The undisputed testimony shows that the Respondent considered Hewes a competent andsatisfactory worker.From all of which it may be inferred that Hewes was active in seekingmembers for the IAM, and that such activity was one of the reasons which caused theEngineers to seek his discharge.-' SeeS1henandoah Dives Mining Company,56 NLRB 715 ;Hershey Metal Products Com-pany,76NLRB 695. GUY 'F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 163In view of the foregoing, which discloses illegal assistance,.it will be recom-mended that the Respondent withdraw and withhold recognition from the Engi-neers as representative of its employees and cease giving effect to its contractwith the Engineers in the manner set forth in the section entitled "The remedy"below.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,lave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The undersigned has found that the Respondent discriminated in regard tothe hire and tenure of employment of Chester R. Hewes. It will be recom-mended that the Respondent offer to said Hewes immediate and full reinstate-ment to his former or substantially equivalent position 26 without prejudice tohis seniority or other rights and privileges, and make him whole for any loss ofpay he may have suffered by reason of the Respondent's discrimination againsthim by payment to him of a sum of money equal to that which he would havenormally earned as wages from the date of his discharge to the date of theRespondent's offer of reinstatement, less his net earnings 26 during such period.The undersigned has further found that the Respondent did not dominate theEngineers' violation of Section 8 (2) of the Act or Section 8 (a) (2) of theAmended Act. It has been found, however, that the Respondent illegally recog-nized the Engineers and thereafter discharged certain employees at the requestof the Engineers and thereby enhanced the prestige of the Engineers.In order to remove the effects of such illegal support to the Engineers and inorder to insure the employees full and free exercise of the rights guaranteedin Section 7 of the Act and of the Amended Act, it will be recommended that theRespondent withdraw and withhold recognition of the Engineers as the repre-sentative .of any of its employees for the purpose of collective bargaining untilsuch time as the Engineers may be certified as their representative by the Board.It will be further recommended that the Respondent cease giving effect to theabove-described contract or to any other contract made with the Engineers priorto certification, without prejudice, however, to the assertion by the employees23 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition."SeeThe Chase National Bank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827.26By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for this unlawul discrimination and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440.Monies received for work performed upon Federal, State, county, municipal,or other work-relief projects shall be considered earnings.Republic Steel Corporation v.N. L. R.B., 311 U. S. 7. 164DECISIONS OF NATIONALLABOR RELATIONS BOARDof any legal rights acquired thereunder.Nothing herein, however, shall betaken to require the Respondent to vary those wage, hour, and other substan-tive features of its relations with the employees themselves which the Respond-ent may have established in conformity with the contract as extended, renewed,modified, supplemented, or superseded.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAw1.International Union of Operating Engineers, Local 370, AFL, and Inter-national Association of Machinists, are labor organizations within the meaningof Section 2 (5) of the Act and of the Amended Act.2.By discriminating in regard to the hire and tenure of employment of Ches-ter R. Hewes, thereby discouraging membership in International Association ofMachinists, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act and Section 8 (a) (1) and(3) of the Amended Act.3.By interfering with, restraining, and coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act and Section 8 (a) (1) of the Amended Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of both the Act and ofthe Amended Act.5.The Respondent has not violated Section 8 (2) of the Act or Section 8 (a)(2) of the Amended Act by dominating the Engineers.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, and upon the entirerecord in the case, and pursuant to Section 10 (c) of the Act and Section 10 (c)of the Amended Act, the undersigned recommends that Guy F. Atkinson Co., acorporation, J. A. Jones Construction Co., a corporation, d/b/a Guy F. AtkinsonCo. and J. A. Jones Construction Co., of Richland, Washington, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Association of Machinists, bydischarging and refusing to reinstate any of its employees or in any manner dis-criminating in regard to the hire and tenure of employment or any terms or con-dition of employment;(b) Interfering with the administration of International Union of OperatingEngineers, Local 370, AFL, or with the formation or administration of any otherlabor organization, and from contributing support to the above-named labor or-ganization, or to any other organization ;(c)Recognizing International Union of Operating Engineers, Local 370, AFL,or any successor thereof, as the representative of any of its employees for thepurposes of collective bargaining with respect to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment, unlessand until such organization shall have been certified by the Board as the repre-sentative of the employees ;(d) Giving effect to or performing its contract dated as of August 16, 1947,with International Union of Operating Engineers, Local 370, AFL, relating to GUY F. ATKINSON CO. AND J. A. JONES CONSTRUCTION CO. 165rates of pay, wages, hours of employment, and other conditions of employment,or any extension, renewal, modification, or supplement thereof, or any super-seding contract with the said Engineers or any successor thereof, without preju-dice, however, to the assertion by the employees of any legal right thereby ac-quired ;(e)Discouraging membership in International Association of Machinists, orany other labor organization of its employees, or encouraging membership in In-ternational Union of Operating Engineers, Local 370, AFL, or any other labororganization of its employees by discharging and refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to the hire or tenureof employment or other term or condition of employment ;(f) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid and protection, as guaranteed in Section 7 of theAct and in Section 7 of the Amended Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act and of the Amended Act:(a)Withdraw and withhold recognition from International Union of Operat-ing Engineers, Local 370, AFL, or any successor thereof, as the representative ofany of its employees for the purpose of collective bargaining with respect togrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until the said Engineers or its successorshall have been certified by the Board as the representative of the employees ;(b) Offer to Chester R. Hewes immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges and make him whole in the manner set forth in Section V,entitled "The remedy" ;(c)Post at its plant in Richland, Washington, copies of the notice attachedhereto and marked Appendix. Copies of said notice, to be furnished by theRegional Director for the Nineteenth Region, after being signed by representa-tives of the Respondent, shall be posted by the Respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to the employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notice is not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Nineteenth Region in writing,within twenty (20) days from the date of the receipt of this Intermediate Re-port, what steps the Respondent has taken to comply herewith.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, the Respondent notify said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe actions of the aforesaid.It is further recommended that the complaint be dismissed insofar as italleges that the Respondent violated Section 8 (2) of the Act and Section 8la) (2) of the Amended Act.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 194S, any party may,within twenty (20) days from the date of service of the order transferring therase to the Board, pursuant to Section 203.45 of said Rules and Regulations, 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDfilewith the Board, Washington 25,D. C., and original and six copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation theportions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board,-request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 12th day of May 1949.PETER F. WARD,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, and said Act as amended, we hereby notify our employees that :WE WILL NOT interfere with the administration Of INTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCAL 370, AFL, or with the formation or admin-istration of any other labor organization, or contribute support to the above-named labor organization or any other labor organization.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of -their rights to self-organization, to form labororganizations, to join or assist INTERNATIONAL ASSOCIATION of MACHINISTS,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for.thepurpose of collective bargaining or other mutual aid or protection.WE WILL WITHDRAW AND WITHHOLD recognition Of INTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCAL 370, AFL, as representative of our em-ployees for the purpose of collective bargaining until such time as the saidEngineers may be certified as their representative by the Board and wewill not give effect to or perform the contract now in existence with saidorganizations pending such contingency.WE WILL OFFER to Chester R. Hewes immediate and full reinstatement tohis former or substantially equivalent position without prejudice to anyseniority or other rights and privileges, previously enjoyed, and make him GUY F. ATKINSON CO. AND J. A. JONES CONSTRUCTION 00. 167whole for any lossof payas a result of the discrimination in the mannerdirected by the Trial Examiner in his Intermediate Report under thesection entitled"The remedy," a copy of whichIntermediate Report is onfile at the office of the undersigned and may be inspected by interested per-sons during office hours.All our employees are free to become or remain members of INTERNATIONALASSOCIATION OF MACHINISTS or any other labor organization.Guy F. ATKINSON CO. ANDJ.A. JONES CONSTRUCTION CO.,Employer.Dated--------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.